Mr. Justice Higbee delivered the opinion of the court. 3. Waters and water courses, § 31*—when instructions on rights of owner of dominant tenement are inapplicable to issues. In an action by the dominant owner to recover damages from the defendant, who was the servient owner, for causing water to flow back on plaintiff’s land, due to the construction of an embankment, where plaintiff complained of the giving of three instructions for the defendant which stated the law applicable to the owner of the dominant estate, held that, although such instructions in a measure stated the law applicable to the owner of the dominant estate correctly, they were misleading and not applicable to the issues, as the defendant, for whom they were given, was the owner of the servient estate; the rights of the servient owner being wholly different from those of the dominant estate. 4. Waters and water courses, § 8*—what are rights of owner of upper field as to discharge of water upon lower field. The owner of an upper field has a natural easement to have the water that falls upon his own land flow off the same upon the field below, which is charged with a corresponding servitude in the nature of dominant and servient tenements. 5. WIatehs and water coubses, § 32*—when nominal damages are recoverable for obstruction of natural flow of water. If the natural flow of water from the land of an owner is obstructed by the erection of an embankment by an adjoining owner, the owner whose land is obstructed may sue for damages and may recover at least nominal damages, even "though the embankment is constructed on the land of the wrongdoer, and although such owner whose land is obstructed may not have suffered actual damage.